                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

SEAN BEAGLES                                                   PLAINTIFF
ADC #129614

V.                             5:18CV00175 SWW

CEDRIC MOORE, Sergeant,
Maximum Security Unit, ADC, et al.                             DEFENDANTS

                                     ORDER

      The Court has reviewed the Recommendation submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

review, the Recommendation is approved and adopted in its entirety as this Court's

findings in all respects.

      IT IS THEREFORE ORDERED that:

      1.     Beagles may proceed with his § 1983 excessive force claim against

Sergeant Cedric Moore, in his individual capacity.

      2.     Beagles’s other claims against Moore are dismissed with prejudice.

      3.     Beagles’s claims against Corporal Markelton Williams and Lieutenant

David Kelly are dismissed without prejudice.

      4.     The Clerk is directed to prepare a summons for Moore. The United

States Marshal is directed to serve the summons, substituted complaint and two


                                        1
addendums (Docs. 7, 8 & 9), and this Order, on Moore through the ADC

Compliance Division without prepayment of fees and costs or security therefor.1

      Dated this 26th day of December, 2018.


                                       /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




      1
        If Moore is no longer an ADC employee, the ADC Compliance Office must file a
sealed statement providing his last known private mailing address.
                                         2
